Citation Nr: 1534137	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-15 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether an overpayment in pension benefits in the amount of $24,145.83 was properly created from June [redacted], 2008, to January [redacted], 2011, based on the Veteran's status as a fugitive felon.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran had active service from November 1974 to November 1977.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a July 2010 administrative decision which terminated entitlement to VA disability pension by reason of the Veteran's reported status as a fugitive felon, effective from June [redacted], 2008, to January [redacted], 2011.  The Debt Management Center determined that an overpayment of pension benefits in the amount of $24,145.83 was created.  A hearing at the RO was held in June 2012.  

The Veteran requested a waiver of his overpayment of pension benefits in August 2010.  To date it does not appear that the Philadelphia Pension Maintenance Center (PMC) ever provided a decision with respect to his waiver of the $24,145.83 overpayment.  In fact, the Winston-Salem RO indicated in its March 2013 Statement of the Case (SOC) that the PMC would be completing its waiver decision.  As such, the issue of entitlement to a waiver for the overpayment of benefits is not currently on appeal.  As the Board is finding that the Agency of Original Jurisdiction's (AOJ) discontinuance of the Veteran's nonservice-connected pension benefits due to fugitive felon status was improper, the Veteran's waiver request has become moot.  

In June 2015, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

FINDINGS OF FACT

1.  The Veteran is charged with an overpayment of non-service-connected pension benefits in the amount of $24,145.83 due to fugitive felon status from June [redacted], 2008, to January [redacted], 2011.
 
2.  From June [redacted], 2008, to January [redacted], 2011, the Veteran was not fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense, or attempting to commit a felonious offense, and was not violating a condition of probation or parole imposed for commission of a felony.


CONCLUSION OF LAW

The discontinuance of the Veteran's non-service-connected pension benefits from June [redacted], 2008, to January [redacted], 2011, based on fugitive felon status, was improper.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.666(e) (2014); VBA Letter 20-14-09 (June 23, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA (38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5107 (West 2014)), sets forth provisions for notifying and assisting claimants in substantiating claims for benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, the VCAA does not apply in cases involving recovery of overpayment based on indebtedness or the validity of the underlying debt.  Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007); Lueras v. Principi, 18 Vet. App. 435, 438 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).

Factual Background and Analysis

The AOJ determined that the Veteran was overpaid $24,145.83 in non-service-connected pension benefits from June [redacted], 2008, to January [redacted], 2011, based on the determination that the Veteran was a "fugitive felon" during this period of time.  This period of overpayment created a debt of $24,145.83. 

The AOJ identified one warrant for the characterization of the Veteran as a "fugitive felon" for the time period in question.  This warrant was issued by authorities in Elmira, New York. 

The Veteran asserts that he did not satisfy the regulatory definition of a "fugitive felon" in connection with that warrant and argues that the creation of the debt was improper.  

On December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 U.S.C.A. § 5313B, which provides that a Veteran who is otherwise eligible for a benefit under Chapter 11 of Title 38 may not be paid or otherwise provided such benefit for any period during which such Veteran is a fugitive felon.  38 U.S.C.A. § 5313B.

The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.666(e)(2). 

The term "felony" includes a high misdemeanor under the laws of a state which characterizes as high misdemeanor offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.666(e)(3).

In June 2014, the Undersecretary for Benefits of the Veterans Benefits Administration (VBA) issued new fugitive felon policy and procedures.  VBA Letter 20-14-09 (June 23, 2014).  VBA Letter 20-14-09 indicates that VBA previously presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  The letter stated that, effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C.A. § 5313B.  The letter further states that VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation.  These codes are:

      4901 - Escape 
      4902 - Flight to avoid prosecution 
      4999 - Flight-escape 
      5011 - Parole violation 
      5012 - Probation violation 
      8101 - Juvenile offender abscond while on parole 
      8102 - Juvenile offender abscond while on probation

VBA will discontinue benefits based on fugitive felon status only if: A judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole.  Benefits will be terminated for Veterans while they are fugitive felons and dependents of Veterans while the Veteran is a fugitive felon. 

Although the aforementioned policy change was not in effect at the time of that a felony warrant was issued in this case, the reasoning behind that policy change is nonetheless for application to the facts of this case. 

Historically, the Veteran was awarded non-service-connected pension benefits in a July 2007 rating decision.  The award was effective May 24, 2007.

In November 2008, the Department of Veteran Affairs, Office of Inspector General (OIG), Fugitive Felon Program (FFP) identified the Veteran as having an active warrant.  The warrant at issue in this case was issued on June [redacted], 2008, by authorities in Elmira, New York.  The listed offense was "Burglary," but the warrant did not include a NCIC offense code.  

The Veteran asserted that he was unaware of this warrant until the VA notified him in May 2009 when they proposed to discontinue his VA benefits.  In July 2010, the AOJ terminated the Veteran's benefits, effective June [redacted], 2008, due to his status as a fugitive felon.  In September 2010, the AOJ contacted the Elmira Police Department who confirmed that the Veteran was wanted for third degree burglary and reported that the warrant was still active.  

The record reflects that this warrant was recalled on January [redacted], 2011, and no reason for the recall of the warrant was listed.  The Veteran was never arrested under the warrant.  The Veteran contends that this was a case of mistaken identity.  His son, now deceased, lived in New York at the time, and had the same name as the Veteran except his son had a middle initial, "C."  The Veteran has no middle name.  The warrant was issued for "Lamont C. Page," but listed the Veteran's Social Security Number (SSN) and date of birth.  The AOJ contacted the Elmira Police Department on multiple occasions to determine whether the Veteran was the intended subject of the warrant.  The Elmira authorities indicated that the Veteran was indeed the person sought in this matter.  

Although the Veteran was able resolve the warrant, the AOJ determined that the Veteran was a "fugitive felon" from June [redacted], 2008, to January [redacted], 2011.  The AOJ further notified the Veteran that based on his status during that period of time; he had been overpaid non-service-connected pension benefits in the amount of $24,145.83.

The merits of the Veteran's assertions notwithstanding, the Board finds that his nonservice-connected pension benefits must be reinstated effective June [redacted], 2008. 

The persuasive evidence of record demonstrates that an active felony warrant was issued for his arrest on June [redacted], 2008.  The warrant does not list any of the seven NCIC offense codes indicating flight or a probation or parole violation.  In fact, there are no NCIC codes listed in any documentation related to this warrant.  As such, there is no indication that the warrant was issued for a crime involving flight or a probation or parole violation.

Based upon the June 2014 interpretation of 38 U.S.C.A. § 5313B, and the lack of an NCIC offense code indicating flight or a probation or parole violation, the Veteran was not a fugitive felon on the basis of the June [redacted], 2008, warrant.  Given that he had a legal entitlement to non-service-connected pension benefits during that period of time, the termination of nonservice-connected pension benefits was improper.


ORDER

The termination of compensation benefits between June [redacted], 2008, and January [redacted], 2011, based on fugitive felon status, was not proper.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


